Black, P.J.
This case involves a claim of appeal by Josiah L. Merrill, III, from a finding of “responsible” by a trial judge, affirming a similar finding by the Clerk-Magistrate of the Orleans Division on a Civil Motor Vehicle Infraction issued by a State Police Officer alleging that the appellant was operating a motor vehicle with an out-of-date inspection sticker. The appellant was assessed a fine. On appeal, the appellant acknowledges that he “purposefully didn’t get a new inspection sticker for unrelated reasons.”
A review of the case file indicates that the appellant has raised a significant number of issues involving a wide variety of matters having nothing to do with the trial judge’s finding of “responsible” in this case. By his own admission, the appellant was operating a motor vehicle with an out-of-date inspection sticker and acknowledges that he intentionally did so. Therefore, there is no “issue of law” presented to this court as it relates to the Civil Motor Vehicle Infraction. The appeal, therefore, is denied.